DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Comer et al. (US Publication Number 2021/0012549 A1) teaches systems and methods generating an animation rig corresponding to a pose of a subject include accessing image data corresponding to the pose of the subject. The image data can include the face of the subject. The systems and methods process the image data by successively analyzing subregions of the image according to a solver order. The solver order can be biologically or anatomically 
In addition to that, Tang et al. (NPL, “A NURBS-based Vector Muscle Model for Generating Human Facial Expressions”, 2006) disclosed a novel method based on non-uniform rational B-spline WS) is proposed to simulate a physics-based muscle model for facial expression animation In OUT system, non-uniform rational 8-spline curves are used to construct facial muscles based on the anatomical knowledge. By changing the weights of the NURBS curves, we can form a motion vector to control facial muscle movements.
However, the closest prior arts of record do not disclose “determining, from the representation of physical deformations of the facial surface and the muscle model, a strain vector of numerical strain vector values representing strains of a set of facial muscles of the muscle model based on current lengths and rest lengths corresponding to the set of facial muscles, wherein the numerical strain vector values evolve to different values as the face of the actor changes from a first facial expression pose to a second facial expression pose; generating a mesh representing the facial surface of the face that is formed into expressions based on the muscle model and the numerical strain vector values and their corresponding deformations; and determining a set of updated numerical strain vector values for the strain vector that adjust the mesh to form an animated facial expression that corresponds to a plausible facial expression from the actor” (in combination with the other claimed limitations and/or features), as claimed in independent claim 1, 7 and 12.

Dependent claims 8-11 and 19 are allowable as they depend from an allowable base independent claim 7.
Dependent claims 13-17 and 20 are allowable as they depend from an allowable base independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have 
/HILINA K DEMETER/Primary Examiner, Art Unit 2674